WALTER, Justice.
Edwin L. Fly filed suit against Eli Lilly and Company in Haskell County, and the defendant filed a plea of privilege and asserted that the residence of its resident agent for service was Dallas County. The court overruled the plea of privilege and the Company has appealed.
Our original opinion dated May 8, 1970, and our concurring opinion dated June 19, 1970, in the case of Eli Lilly & Company v. Casey, Tex.Civ.App., 457 S.W.2d 82, disposes of all the points of error assigned in this case. We therefore adopt the opinions referred to in the Casey case and make them a part of this opinion by reference.
The judgment overruling the Company’s plea of privilege is reversed and the cause is remanded for a- new trial.